Per Curiam.
No one disputes the defendants’ right of peaceful picketing. Likewise, no one will contend that in the exercise of that right the defendants might engage in violence, disorder and intimidation. Upon the present record the court was entirely justified in finding that the appellants’ right to picket was accompanied by such acts of lawlessness committed by persons engaged in picketing for them, that all picketing should be enjoined.
The order should be affirmed, with twenty dollars costs and disbursements.
Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.; Finch, P. J., dissents and votes for modification.